UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
C&E SERVICES, INC., and              )
CARL L. BIGGS,                       )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )    Civil Action No. 03-1857 (JMF)
                                     )
ASHLAND INC.,                        )
                                     )
            Defendant.               )
____________________________________)

                                           ORDER

        In accordance with the accompanying Memorandum Opinion, it is, hereby,

        ORDERED that plaintiff’s Motion for Judgment as a Matter of Law on Ashland’s

Counterclaims for Breach of Contract and Breach of the Implied Covenant of Good Faith and

Fair Dealing [#183] is DENIED. It is further,

        ORDERED that plaintiff’s Motion for Judgment as a Matter of Law on Ashland’s

Counterclaim for Breach of the Implied Covenant of Good Faith and Fair Dealing and Motion to

Alter or Amend the Judgment Entered by the Clerk of the Court [#198] is DENIED. It is further,

        ORDERED that defendant’s Motion for Judgment as a Matter of Law, Renewed Motion

to Alter Judgment [#200] is DENIED. It is further,

        ORDERED that plaintiff’s Motion for Leave to File Bill of Costs [#208] is DENIED. It

is further,

        ORDERED that plaintiff’s Motion to Strike [203] Bill of Costs [#209] is GRANTED. It

is further,

        ORDERED that plaintiff’s Unopposed Motion to Permit Plaintiff’s Reply in Support of
Plaintiffs’ Renewed Motion for Judgment as a Matter of Law Filed One Hour Out of Time

[#206] is GRANTED as conceded.

       SO ORDERED.



Date: March 9, 2009                                          /S/
                                                 JOHN M. FACCIOLA
                                                 U.S. MAGISTRATE JUDGE




                                             2